DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/19/2022 and 4/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Claim Status
Claims 1-16, 18, 34-36 and 38 are currently pending. Claims 1 and 9 have been amended. Claims 17, 28, 31 and 37 were previously canceled. Claims 19-27, 29, 30, 32 and 33 are withdrawn. No new claims(s) have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 15, 16, 18, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al (US 2015/0034970 A1-prior art of record, hereafter Aketa) in view of Baliga et al (US 5,635,412-A, hereafter Baliga) and Nishio et al (US 2008/0169475 A1-prior art of record, hereafter Nishio).
Re claim 1, Aketa discloses in FIG. 2 a semiconductor device comprising:
a semiconductor layer (6; ¶ [0081]) of a first conductivity type (n-type; ¶ [0081]) including SiC (¶ [0081]) and having a main surface (topmost horizontal plane);
a diode region (23/10 Schottky junction; ¶ [0096]) of the first conductivity type (n-type; ¶ [0081]) formed in a surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (6);
a carrier trapping region (17; ¶ [0089]) that is formed along (adjacent) a peripheral edge (end) of the diode region (Schottky junction) in the surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (6) such as to extend perpendicular (normal) with respect to the main surface as viewed in cross section (left-to-right), that includes crystal defects (Ar; ¶ [0049]) which do not have trivalent elements (Ar has a valency of 8) and that traps majority carriers (electrons) inside the semiconductor layer (6);
a termination region (26; ¶ [0098]) of a second conductivity type (p-type; ¶ [0089] and [0159]) formed in the surface layer portion (uppermost horizontal plane) of the 
main surface (topmost horizontal plane) of the semiconductor layer (6) such as to enclose (surround; FIG. 1) the diode region (Schottky junction) and the carrier trapping 
region (17) as viewed in plan (FIG. 1); and
an electrode (19/20; ¶ [0093]-[0094]) formed on the main surface (topmost horizontal plane) of the semiconductor layer (6) and electrically connected (¶ [0094]) to the diode region (Schottky junction);
wherein a depth (D1; ¶ [0089]) of the carrier trapping region (17) is equal to (D1 = D2; ¶ [0089] and [0099]) a depth (D2; ¶ [0099]) of the termination region (26).
	For the record, Aketa discloses implanting argon (Ar) into the SiC semiconductor layer (6), then performing an anneal treatment at less than 1500o C (¶ [0005]), or no anneal treatment at all (¶ [0058]). Aketa further discloses that anneal treatment from 0-1450o C results in no to low activation rates of the implanted argon (¶ [0020] and [0092]) in the semiconductor layer, as well as flatter upper surfaces for the semiconductor layer (¶ [0120]-[0123]). Thus, it is expected that the carrier trapping region (17) of Aketa would function/behave (e.g. trap majority carriers; see MPEP § 2112.01) as disclosed in the instant specification when implanted impurities are annealed from 0-1200o C.
 
A.	Aketa fails to disclose the carrier trapping region includes crystal defects which are formed by irradiating with electrons, neutrons or light ions and which do not have trivalent elements and heavy ions; and wherein a depth (D1) of the carrier trapping region (17) is greater than (extends beyond; FIG. 4) a depth (D2) of the termination region (26).
However,
Baliga discloses in FIG. 1D a semiconductor device comprising: a carrier trapping region (16; col. 4, lines 25-43), the carrier trapping region (16) includes crystal defects (amorphous material) which are with electrons, neutrons or light ions (helium or hydrogen; col. 4, lines 25-43) and which do not have trivalent elements (3 outer shell electrons) and heavy ions (heavier than helium).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the carrier trapping region of Aketa with light ions (helium or hydrogen), as disclosed by Baliga, in order to form electrically neutral defect regions that assist in approaching ideal breakdown voltage resistance for SiC power devices (Baliga; Abstract).

B.	Aketa and Baliga fail to disclose wherein a depth (D1) of the carrier trapping region (17) is greater than (extends beyond; FIG. 4) a depth (D2) of the termination region (26).
However,
Nishio discloses in FIG. 1 a semiconductor device comprising: a carrier trapping region (26; ¶ [0030]) that is formed along (adjacent) a peripheral edge (end) of a diode region (Schottky interface 22/23; ¶ [0030]) in a surface layer portion (uppermost horizontal plane) of a main surface (topmost horizontal plane) of a semiconductor layer (22; ¶ [0030]) such as to extend perpendicular (normal) with respect to the main surface as viewed in cross section (left-to-right), wherein a depth (d1; ¶ [0030]) of the carrier trapping region (26) is greater than (extends beyond) a depth (d2; ¶ [0031]) of a termination region (24; ¶ [0030]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Aketa and Baliga such that a depth of the carrier trapping region is greater than a depth of the termination region, as disclosed by Nishio, in order to suppress leakage current and lower device on-resistance (Nishio; [0007] and [0031]-[0032]).

For the record, the limitation(s) crystal defects which are formed by irradiating with electrons, neutrons or light ions and which do not have trivalent elements and heavy ions represent Product-By-Process limitations.
However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where theproduct can only be defined by the process steps by which the product is made, orwhere the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See MPEP § 2113.
 Lastly, for the record, it is pointed out that the prior art references of Aketa and Baliga and Nishio all disclose irradiating (implanting) of either electrons, neutrons or light ions and which do not have trivalent elements and heavy ions to form carrier trapping defect regions. 

Re claim 2, Aketa discloses the semiconductor device according to Claim 1, 
wherein the carrier trapping region (17) includes a first region (upper surface) positioned above (when D1 is 10000 Å; ¶ [0089]) an intermediate region (center-line) positioned at a thickness-direction (vertically) intermediate portion (middle) of the semiconductor layer (6) in the semiconductor layer (6) and a second region (lower surface) positioned below (when D1 is 10000 Å; ¶ [0089]) the intermediate region (middle).

Re claim 3, Aketa discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (17) has a crystal defect density (impurity concentration; ¶ [0092] and [0108]) that is higher (1 x 1020 cm-3 vs 1 x 1016 cm-3; ¶ [0107]-[0108]) than a first conductivity type impurity density (concentration; ¶ [0107]) of the semiconductor layer (6).

Re claim 4, Aketa discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (17) has a higher (due to smaller area, D1 x W1, of 17; ¶ [0089]) specific resistance (R = (ρ x L)/A, where ρ: resistivity of SiC; L: thickness of 17; A: area of 17) than a specific resistance (R = (ρ x L)/A, where ρ: resistivity of SiC; L: thickness of 6; A: area of 6) of the semiconductor layer (6).

Re claim 5, Aketa discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (17) is formed in a column shape (pillar) extending along a thickness direction (vertically) of the semiconductor layer (6).

Re claim 7, Aketa discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (17) includes a plurality of portions (FIG. 1; ¶ [0089]) formed at an interval (P; ¶ [0089]) along a thickness direction (left-to-right/up-down) of the semiconductor layer (6).

Re claim 15, Aketa discloses the semiconductor device according to Claim 1, wherein the semiconductor layer (6) is an epitaxial layer (¶ [0081]).

Re claim 16, Aketa discloses the semiconductor device according to Claim 1, further comprising: a semiconductor substrate (SiC 2; ¶ [0079]) of the first conductivity type (n+ type; ¶ [0079]); wherein the semiconductor layer (6) is formed on (above; ¶ [0081]) the semiconductor substrate (2).

Re claim 18, Aketa discloses the semiconductor device according to Claim 1, wherein a voltage drop occurring in the semiconductor layer (6) is not less than 100 V and not more than 30000 V (600 V; ¶ [0118]), when a reverse current of 1 mA (¶ [0118]) is applied to the diode region (Schottky junction).

Re claim 36, Aketa discloses the semiconductor device according to Claim 1, wherein the electrode (19/20) forms a Schottky junction (¶ [0093]-[0096]) with the diode region (Schottky junction).

Re claim 38, Aketa discloses the semiconductor device according to Claim 1, wherein the carrier trapping region (middle of center 17) divides the semiconductor layer (6) into one side region (left-center) and the other side region (right-center) as viewed in cross section (left-to-right), and an impurity concentration of the one side region (left-center) of the semiconductor layer is same as an impurity concentration (1x1017 – 5x1020 cm-3 with typical implant profile; ¶ [0092]) of the other side region (right-center) of the semiconductor layer (6).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa and Baliga and Nishio as applied to claim 1 above, and further in view of Tanaka et al (US 2015/0048384 A1-prior art of record, hereafter Tanaka).
Re claims 9-11, Aketa and Baliga and Nishio disclose the semiconductor device according to Claim 1.
But, fail to disclose further comprising: a plurality of electric field relaxation regions each formed along the peripheral edge (end) of the diode region (Schottky junction) in the surface layer portion of the main surface of the semiconductor layer (6) and relaxing an electric field in the surface layer portion of the main surface of the semiconductor layer (6); wherein the electrode (19/20) is electrically connected to the plurality of electric field relaxation regions; wherein the plurality of electric field relaxation regions include the second conductivity type impurity region and forms a pn junction portion with the diode region (Schottky junction); and wherein the plurality of electric field relaxation regions 
include crystal defects selectively introduced into the surface layer portion of the main surface of the semiconductor layer.

However,
Tanaka disloses in FIGS. 1 and 2 a semiconductor device comprising: a plurality of electric field relaxation regions (30; ¶ [0035]) each formed along an peripheral edge (end) of a diode region (50/20 interface; ¶ [0035]) in a surface layer (upper) portion of a main (top) surface of a semiconductor layer (SiC 20; ¶ [0035])  and relaxing an electric field (¶ [0012]) in the surface layer (upper) portion of the main surface of the semiconductor layer (20); wherein an electrode (50; ¶ [0035]) is electrically connected (by physical contact; ¶ [0036]) to the plurality of electric field relaxation regions (30); wherein the plurality of electric field relaxation regions (30) include the second conductivity type impurity region (p-type; ¶ [0035])  and forms a pn junction portion (30/20 interface) with the diode region (50/20 interface); and wherein the plurality of electric field relaxation regions (30) include crystal defects (p-type impurites; ¶ [0035])  selectively 
introduced (above 40) into the surface layer (upper) portion of the main (top) surface of the semiconductor layer (20).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Aketa and Baliga and Nishio to include the plurality of electric field relaxation regions of Tanaka, where the plurality of electric field relaxation regions each formed along the peripheral edge of the diode region in the surface layer portion of the main surface of the semiconductor layer and relaxing an electric field in the surface layer portion of the main surface of the semiconductor layer; wherein the electrode is electrically connected to the plurality of electric field relaxation regions; wherein the plurality of electric field relaxation regions include the second conductivity type impurity region and forms a pn junction portion with the diode region; and wherein the plurality of electric field relaxation regions include crystal defects 
selectively introduced into the surface layer portion of the main surface of the semiconductor layer, resulting in a JBS (Junction Barrier Schottky) diode using a wide band gap semiconductor such as silicon carbide, which has a large on-current and whose pn diode easily turns on to have a large resistance to a surge (Tanaka; Abstract and ¶ [0013]).

Re claims 12-14, Aketa and Baliga and Nishio and Tanaka disclose the semiconductor device according to Claim 9, wherein the carrier trapping region (17 of Aketa) extends along a first direction (up-down) as viewed in plan (top view) and the plurality of electric field relaxation regions (30 of Tanaka) extend along a second direction (left-right) intersecting (crossing) the first direction (up-down) as viewed in plan (top view in FIG. 2 of Tanaka); wherein the carrier trapping regions (17) are formed in a stripe shape (FIG. 1 of Aketa)  extending along one direction (up-down) as viewed in plan (top view) and the plurality of electric field relaxation regions (30) are formed in a region between (space between in FIG. 2 of Tanaka) the carrier trapping regions (17) that are mutually adjacent (beside on the left and right) as viewed in plan (top view in FIG. 2 of Tanaka); and wherein the carrier trapping region (17) extends along one direction (up-down in FIG. 1 of Aketa) as viewed in plan (top view) and the plurality of electric field relaxation regions extend (30) along the one direction (up-down) and overlaps with (covers) the carrier trapping region (17) as viewed in plan (top view) as part of the JBS diodes discussed for claims 9-11.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aketa and Baliga and Nishio as applied to claim 1 above, and further in view of Ghandi et al (US 9,704,949 B1-prior art of record, hereafter Ghandi).
Re claim 6, Aketa and Baliga and Nishio discloses the semiconductor device according to Claim 1.
But, fails to disclose wherein the carrier trapping region (17) is floated in an interior of the semiconductor layer (6).
However,
Ghandi discloses in FIG. 3 a semiconductor device comprising: a floated carrier trapping region (26; col. 6, lines 33-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Aketa and Baliga and Nishio such that the carrier trapping region is segmented and floated in an interior of the semiconductor layer as disclosed by Ghandi in order to form charge-balanced devices demonstrate reduced drift layer resistance and thus reduced conduction losses per unit area (Ghandi; col. 1, lines 11-17).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aketa and Baliga and Nishio as applied to claim 1 above, and further in view of Kocon (US 2004/0256690 A1-prior art of record).
Re claim 8, Aketa and Baliga and Nishio discloses the semiconductor device according to Claim 1.
But, fails to disclose the semiconductor device further comprising: an insulator embedded in the surface layer portion of the main surface of the semiconductor layer; wherein the carrier trapping region is formed along the insulator in the semiconductor layer.

However,
Kocon discloses in FIG. 3 the semiconductor device comprising: an insulator (308; ¶ [0045]) embedded in a surface layer portion (upper part of 352; ¶ [0047]) of a main surface (352; ¶ [0047]) of a semiconductor layer (304; ¶ [0044]); wherein a carrier trapping region (312; ¶ [0045]) is formed along (adjacent) the insulator (308) in the semiconductor layer (304).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Aketa and Baliga and Nishio to include the insulator embedded in the surface layer portion of the main surface of the semiconductor layer of Kocon, such that the carrier trapping region is formed along the insulator in the semiconductor layer in order to augment the devices breakdown voltage (Kocon; ¶ [0047]).
   
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa and Baliga and Nishio as applied to claim 1 above, and further in view of HASEGAWA et al (US 2014/0184303 A1-prior art of record, hereafter Hasegawa).
Re claims 34 and 35, Aketa and Baliga and Nishio disclose the semiconductor device according to Claim 1. 
But, fails to disclose the semiconductor package (200) comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire such as to expose a portion of the lead terminal; and an inverter comprising: a first wiring connected to a high voltage side of a power supply; a second wiring connected to a low voltage side of the power supply; an arm circuit connected between the first wiring and the second wiring and including a plurality of the semiconductor devices according to Claim 1 that are serially connected; and an output wiring connected to a connection portion of the plurality of semiconductor devices in the arm circuit.

	However,
Hasegawa discloses in FIGS. 1 and 2 a semiconductor device comprising an inverter comprising: an island (die pad P1; ¶ [0050]); a lead terminal (LT2/T1; ¶ [0050]) arranged at a periphery (edge) of the island (P1); a semiconductor device according to Claim 1 (power devices 1-3/7-9; ¶ [0045]) that is mounted on the island (P1); a lead wire (line 17; ¶ [0041]) electrically connected the lead terminal (P1) and the semiconductor device (1-3/7-9); and a sealing resin (resin package, RP; ¶ [0044]) sealing the island (P1), the lead terminal (LT2/T1), the semiconductor device (1-3/7-9) and the lead wire (17) such as to expose a portion (tip) of the lead terminal (LT2/T1); and an inverter comprising (3-phase inverter 100; ¶ [0044]): a first wiring (T1 in FIG. 1; ¶ [0032]) connected to a high voltage side of a power supply (source line P in FIG. 1; ¶ [0032]); a second wiring (T5 in FIG. 1; ¶ [0032]) connected to a low voltage side of the power supply (reference source line N in FIG. 1; ¶ [0032]); an arm circuit (devices 1/4/7/10; ¶ [0032]) connected between the first wiring (T1) and the second wiring (T5) and including a plurality of the semiconductor devices according to Claim 1 (power devices) that are serially connected (in series; ¶ [0032]); and an output wiring (line 17; ¶ [0041]) connected to a connection portion (line 16; ¶ [0041]) of the plurality of semiconductor devices (power devices) in the arm circuit (1/4/7/10).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device structure of Aketa and Baliga and Nishio in a module comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire such as to expose a portion of the lead terminal; and an inverter comprising: a first wiring connected to a high voltage side of a power supply; a second wiring connected to a low voltage side of the power supply; an arm circuit connected between the first wiring and the second wiring and including a plurality of the semiconductor devices according to Claim 1 that are serially connected; and an output wiring connected to a connection portion of the plurality of semiconductor devices in the arm circuit as disclosed by Hasegawa, producing a reduced size device with suppressed oscillations when devices are connected in parallel (Hasegawa; ¶ [0010]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892